Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 03/04/2020. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. Pub. No. 2010/0283643.
Regarding claim 1. Fig. 4 of Byrne et al. discloses a mixed-signal logic processor (mixed signals 170.1, ….170.N; see Fig. 3), comprising: a plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N), each (170.1,…170.N) having a set of branch-dedicated switches (164s/166s/160s) and a single branch-dedicated capacitor (152.1,…152.N); a common switch (switch 191), the common switch (191) being external (external of 191 to the branches of 170.1, …170.N) and common (common to the branches of 170.1, …170.N) to each of the plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N); and a first shared branch-external capacitor (120.1) and a second shared branch-external capacitor (120.2), the first (120.1) and the second (120.2) shared branch-external capacitors being external (external to branches of 170.1,…170.N) to and shared by each of the plurality of mixed-signal multiplier branches multiplier branches of mixed signals 170.1, ….170.N), wherein various settings of the set of switches (various settings of switches 164s/166s/160s) and the common switch (191) enable various modes (switching modes of Fig. 4) of the mixed-signal logic processor (mixed signals 170.1, ….170.N processor of Fig. 4; see Fig. 3).  
Regarding claim 2. The mixed-signal logic processor of claim 1, Fig. 4 further discloses wherein each of the single branch- dedicated capacitor (152.1,…152.N grounding 181 via 166) and the first (120.1) and second (120.2) shared branch-external capacitors  have a respective first side connected to ground (grounding to 181 via 141 of capacitors 120.1 and 120.2).  
Regarding claim 3. The mixed-signal logic processor of claim 1, wherein each of the first capacitor (120.1) and the second capacitor (120.2) having a respective first side connected to a respective side of the common switch (191) and a respective second side connected to ground (second side of 120.1 and 120.2 connected to Ground 181 via switches 141s).  
Regarding claim 4. The mixed-signal logic processor of claim 1, Figs 3 and 4 further discloses wherein the mixed-signal logic processor (Fig. 4) is configured to compute a dot product (dot product of Fig. 4) between an analog value vector (value vector of analog input signals 170.1,…170.N; also see Fig. 3 step 200)  and a digital value vector (step 230 in Fig. 3).
Regarding claim 6. The mixed-signal logic processor of claim 4, Fig. 4 further discloses wherein the sample mode (sampling of switches 166s) samples the analog value vector (analog value vector of analog input signal 170.1, 170.N) using the single branch-dedicated capacitor (branch of each dedicated capacitor 152.1 or … 152.N) in each of the plurality of mixed- signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N), each (branch 170.1,…170.N)  to store a sample value (sampled value of sample analog input 170.1,…170.N stored by each capacitor 152.1…152.N).  
  
Regarding claim 7. The mixed-signal logic processor of claim 1, Fig. 4 further discloses wherein the single branch-dedicated capacitor (each 152) in each of the plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, …., 170.N) is of a same size (same size of each capacitor of 152; paragraph 0021).  
Regarding claim 8. The mixed-signal logic processor of claim 1, Fig. 4 further discloses wherein the set of branch-dedicated switches (164s/166s/160s)  include a first switch (166.1) and a second switch (164.1), each having a first side connected to one side of the single branch-dedicated capacitor (152), wherein another side of the first switch (166.1) is connected to an input voltage (170.1), and the another side of the second switch (164.1) bypasses the input voltage (170.1).  
Regarding claim 10. The mixed-signal logic processor of claim 1, Fig. 4 further discloses wherein capacitor-wise (capacitor wise of Fig. 4) each of the plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, …., 170.N) include only the single branch-dedicated capacitor (single branch-dedicated capacitor 152 in Fig. 4)
Regarding claim 11. The mixed-signal logic processor of claim 1, Fig. 4 further discloses wherein the various modes (switching modes of Fig. 4) of the mixed-signal logic processor (Fig. 4) comprise a reset mode (Reset to 190), a sample mode (sampling of switches 166), a merge mode (merge mode of 160, and an accumulate mode (accumulate modes capacitors 120s; paragraph 0030).  
Regarding claim 12. Fig. 4 of Byrne et al. discloses a method for forming mixed-signal logic processor (mixed signals 170.1, ….170.N; see Fig. 3), comprising: arranging a plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N) to each have a set of branch- dedicated switches (164s/166s/160s)   and a single branch-dedicated capacitor (capacitor 152.1..152.N in each branch); connecting a common switch (switch 191 common to all branches of capacitors 152.1…152.N) external from and common (191 switch is common to each capacitor 152.1,…,152.N branches) to each (capacitor 152 in each branch) of the plurality of mixed- signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N); and sharing a first shared branch-external capacitor (capacitor 120.1) and a second shared branch-external capacitor (120.2) by each of the plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N), wherein various settings of the set of switches (various setting of the switches 164s/166s/160s)  and the common switch (191) enable various modes of the mixed-signal logic processor (mixed signals 170.1, ….170.N processor of Fig. 4; see Fig. 3).  
Regarding claim 13. The method of claim 12, Fig. 4 further comprising connecting a respective first side of each of the single branch-dedicated capacitor (152.1, …, 152.N) and the first (120.1) and the second (120.2) shared branch-external capacitors to ground (120.1, 120.2N connected to Ground 181 by switches 141.1, 141.2).  
Regarding claim 14. The method of claim 12, Fig. 4 further discloses wherein the method further comprises: connecting a respective first side of each of the first capacitor (120.1) and the second capacitor (120.2) to a respective side of the common switch (191); and connecting a respective second side of each of the first capacitor (120.1) and the second capacitor (120.2) to ground (ground 181 by switches 141.1, 141.2).
Regarding claim 15. The mixed-signal logic processor of claim 12, Figs 3 and 4 further discloses wherein the mixed-signal logic processor (Fig. 4) is configured to compute a dot product (dot product of Fig. 4) between an analog value vector (value vector of analog input signals 170.1,…170.N; also see Fig. 3 step 200)  and a digital value vector (step 230 in Fig. 3).  
Regarding claim 17. The method of claim 15, Fig. 4 further comprising configuring the sample mode (sampling switches 166s) to sample the analog value vector (170.1,..170.N) using the single branch-dedicated capacitor (152.1,…152.N) in each of the plurality of mixed- signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N)  to store a sample value (store the sample value of analog inputs 170.1, …170.N in each capacitor of capacitors 152.1,…152.N). 
Regarding claim 18. The method of claim 12, Fig. 4 further comprising forming the single branch-dedicated capacitor (single branch of each dedicated capacitor 152.1, …, 152.N) in each of the plurality of mixed-signal multiplier branches to be a same size (same size of capacitor 152; paragraph 0021).  
Regarding claim 19. The method of claim 12, Fig. 4 further discloses wherein the set of branch-dedicated switches (164s/166s/160s)  include a first switch (166) and a second switch (164), and the method further comprises: connecting a first side of the first switch (166) and the second switch (164) to one side of the single branch-dedicated capacitor (152); connecting a second side of the first switch (166) is connected to an input voltage (170); and bypassing the input voltage (170) by a second side of the second switch (166 to ground 181).  
Regarding claim 20. Fig. 4 of Byrne et al. discloses  computer processing system, comprising: a mixed-signal logic processor (mixed signals 170.1, ….170.N; see Fig. 3), wherein the mixed-signal logic processor (mixed signals 170.1, ….170.N; see Fig. 3),  comprises: a plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N), each having a set of branch-dedicated switches (164s/166s/160s)  and a single branch-dedicated capacitor (152.1,…,152.N); a common switch (switch 191 common to all branches of each dedicated capacitor 152.1,…152.N) , the common switch (191) being external (external to each dedicated capacitor 152 branch) and common to each of the plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N); and a first shared branch-external capacitor (120.1) and a second shared branch-external capacitor (120.2), the first (120.N) and the second (120.2) shared branch-external capacitors being external to and shared by each of the plurality of mixed-signal multiplier branches (each of the plurality of mixed-signal multiplier branches 170.1, ….170.N), and wherein various settings of the set of switches (various settings of (164s/166s/160s)  and the common switch enable various modes of the mixed-signal logic processor mixed signals 170.1, ….170.N processor of Fig. 4; see Fig. 3).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al.  as applied to claims 4 and 15 above, and further in view of Pernull et al. Pub. No. 2018/0083649.
Byrne et al.  as applied to claims 4 and 15above, do not discloses wherein the mixed-signal logic processor (Fig.4) is comprised in a system having at least one sensor and a memory device, wherein the analog value vector is received from the at least one sensor and the digital value vector is received from the memory device.
Fig. 3 of Pernull et al. mixed-signal logic processor (801, 131) is comprised in a system (100) having at least one sensor (paragraph 0030) and a memory device (digital controller 170 according to successive approximation register to control the switches paragraph 0074), wherein  analog value vector (analog value vector of analog input signal 141-1, 141-2) is received from the at least one sensor (paragraph 0030) and a digital value vector  (digital vector output from controller 170; paragraph 0074; also see paragraph 0069) is received from the memory device (170 digital controller 170 according to successive approximation register paragraph 0074).
Byrne et al. and Pernull et al. are common subject matter of a plurality of mixed-signal multiplier branches each having a set of branch-dedicated switches and a single branch-dedicated capacitor; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pernull et al. into Byrne et al. for the purpose of  implement the filter elements in the analog domain in a particularly space-saving and highly integrated manner. In various examples, hardware of the ADCs, present in any case, can be used again. For example, a sampling capacitor or DAC capacitors of an input stage of a converter core of a SAR ADC can be used again for filtering (paragraph 0038 of Pernull).   

7.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al.  as applied to claim 8 above, and further in view Peter U.S. patent 8,836,350. 
Fig. 4 of Byrne et al.  as applied to claim 9 above, further discloses wherein the set of branch-dedicated switches (164s/166s/160s) include a third switch (160.1) having a first side connected to another side of the branch-dedicated capacitor (152.1) and a second side connected to a common node (common output node to each branch in Fig. 4) with respect to each of the plurality of mixed-signal multiplier branches (multiplier branches of mixed signals 170.1, ….170.N). However, Fig. 4 of Byrne et al. do not disclose the third switch (160.1) having a first side connected to the one side of the branch-dedicated capacitor as claimed.
Fig. 2 of Peter discloses a switching capacitor (C1) system for analog to digital converter (215) comprising: a set of switches (204, 214) having first switch (first switch of 204 for connecting to input sensor of C2 110) connect to one side of capacitor (C1); a second switch (second switch of 204 for connecting to Vref); and third switch (214) having a first side connected to the one side of capacitor (C1).
Byrne et al. and Peterl et al. are common subject matter of switching capacitor for analog to digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Peter into Byrne et al. for the purpose of  implement  a way to determine small changes in capacitance without, requiring costly additional external components, high stability time bases, and/or oscillators with inherent EMI issues (Col. 2 lines 40-43 of Peter). 


Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/29/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845